Ralph E. Woodruff was, by information, charged before the superior court for Klickitat county *Page 177 
with the crime of interfering with a public officer. The defendant pleaded not guilty, and upon his trial the jury returned a verdict of guilty. Defendant's motion for a new trial having been overruled October 6, 1937, judgment of guilty was entered the same day, and the defendant sentenced to pay a fine of $150 and costs.
November 4, 1937, the defendant served and filed a notice of appeal from the judgment and sentence of October 6th. After the case was submitted to this court on briefs and oral argument, the respondent filed a motion to dismiss the appeal, upon the ground that the notice of appeal was not seasonably given.
[1] By rule of practice XVII, effective March 1, 1935 (178 Wash. xxxvii, Rem. Rev. Stat. (Sup.), § 308-17 [P.C. § 8676-13a]), a party desiring to appeal from a judgment in a criminal case must either give notice of appeal in open court at the time of the entry of the judgment or serve a written notice of appeal within five days thereafter. In the case at bar, the notice of appeal was given too late, and the appeal accordingly must be, and is, dismissed.
STEINERT, C.J., MILLARD, BLAKE, and ROBINSON, JJ., concur. *Page 178